Citation Nr: 0720624	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for mood disorder secondary to cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
mood disorder has manifested by depressed mood, anxiety, some 
social isolation, sleep disturbance, suicidal ideation 
without plan or intent, and mild short-term memory 
impairment.  The evidence also showed that the veteran was 
neatly groomed, fully oriented, with good eye contact and a 
goal-directed thought process, normal speech, good insight 
and judgment, no evidence of delusions, and denial of 
hallucinations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for mood disorder have not been met.  38 U.S.C.A. §§ 
1155,  5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9435 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in June 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Additional 
letters were also provided to the veteran in February 2004 
and June 2004, after which the claim was adjudicated. See 
38 C.F.R. § 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Although notice was not provided 
to the veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with a VA 
psychiatric examination during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran's claim for service connection for mood disorder 
was received in May 2003.  In a rating decision dated in 
August 2004, the RO granted service connection for mood 
disorder, secondary to his service-connected cerebrovascular 
accident, and a 10 percent evaluation was assigned, effective 
the date of receipt of the veteran's claim.  See 38 C.F.R. 
§ 3.400 (2006).  The veteran subsequently filed a timely 
appeal of this decision seeking a higher initial disability 
rating.  By a March 2005 statement of the case, the RO 
assigned an initial evaluation of 30 percent, effective the 
date of receipt of the veteran's claim.  In May 2005, the 
veteran filed a substantive appeal regarding the disability 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9435, a mood disorder, not 
otherwise specified, is rated 30 percent when it is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.

An examiner's classification of the of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is 
to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected mood disorder.

In March 2003, the veteran was seen at the VA Mental Health 
Clinic for a depression intake evaluation.  He reported 
feeling deeply sad with periods of tearfulness, diminished 
interest in activities, social isolation, decreased energy, 
concentration and motivation, and sleep disturbance.  The 
report noted that the veteran was employed as a registered 
nurse at a VA clinic in Kansas, and had been so employed for 
the past three years.  Mental status examination revealed the 
veteran's appearance to be neat, clean and appropriately 
dressed.  He exhibited good eye contact and was cooperative 
with the examiner.  His mood was described as depressed, 
hopeless, helpless and worried.  His affect was congruent 
with his mood, and he was found to have normal speech, 
logical thought process, no delusions or hallucinations, good 
insight and judgment, and good memory.  The report concluded 
with a diagnosis of major depressive disorder, recurrent, 
moderate, and a global assessment functioning (GAF) score of 
60 was assigned.

In April 2003, the veteran was seen again at the VA Mental 
Health Clinic.  He reported feelings of depression, insomnia, 
low energy, and feelings of loneliness.  He denied suicidal 
or homicidal ideation.  Upon mental status examination, the 
VA  physician noted that the veteran was well groomed and 
neatly dressed, friendly, and made good eye contact.  The 
physician further noted that the veteran was alert and fully 
oriented, his mood was depressed, and his affect was 
congruent with his mood.  Insight and judgment were good, and 
the veteran showed no indication of psychosis.  The physician 
diagnosed moderate major depressive disorder.  A second 
treatment report, also dated in April 2003, concluded with a 
diagnosis of moderate recurrent major depressive disorder, 
and a GAF score of 65 was assigned.

In a May 2003 treatment report, the veteran reported social 
isolation from friends, but noted that he socialized with his 
daughter and grandchildren, and enjoyed their time together.

In March 2004, a VA examination for mental disorders was 
conducted.  At the examination, the veteran complained of 
difficulty sleeping, lack of energy, lack of interest in 
activities, social isolation, feelings of hopelessness, and 
feelings that others would be better off without him.  The 
veteran reported that his mood is a 6-7 on a scale of 1-10 
with 10 being the most depressed.  The veteran further stated 
that he had frequent suicidal thoughts with no plan or 
intent, and that the medication he was taking lessened those 
thoughts.  The report noted that the veteran worked full-time 
and was a registered nurse at a VA Outpatient Clinic.  He 
reported being able to concentrate at work and get through 
the day.  

On mental status examination, the veteran was alert and fully 
oriented.  His mood was depressed, his thoughts were goal-
directed, and he showed no loose association or flight of 
ideas.  He denied having any delusions and hallucinations, as 
well as homicidal thoughts.  The VA examiner noted that the 
veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  The VA examiner 
further noted that the veteran's immediate memory was mildly 
impaired, although his recent and long-term memory were not 
impaired.  The veteran denied obsessive or ritualistic 
behavior, as well as panic attacks, but admitted to 
occasional anxiety when he was feeling stressed.  The 
veteran's speech was normal and he showed no impaired impulse 
control.  The report concluded with a diagnosis of mood 
disorder secondary to cerebral vascular accident, and a GAF 
score of 58 was assigned.

In a January 2004 VA treatment record, the veteran reported 
that he spent the holidays with his daughter and 
grandchildren.  He further reported that he was sleeping 
better with medication, and that his thinking and 
concentration were okay.  The veteran stated that he had 
occasional suicidal ideation with no intent or plan.

VA treatment records from April 2004 to February 2005 reveal 
complaints of depression, anxiety, sleep disturbance, lack of 
energy, and social isolation.  Mental status examinations 
from that time reported that the veteran was continuously 
neatly groomed, friendly, had good eye contact, clear and 
coherent speech, logical and goal-directed thoughts, good 
insight and judgment, and was alert and fully oriented.  His 
mood was depressed, and his affect was congruent with his 
mood.  The veteran reported regular contact with his daughter 
and grandchildren, and that he went to observe his 
grandchildren's ball games.  The veteran further stated that 
he went out for weekly drinks with friends, attended church 
regularly, and went out to look for a girlfriend.

A February 2005 treatment letter from M. Barone, ARNP noted 
that the veteran's depression and stroke residuals had "some 
effects" on his work as a nurse.  With regard to the 
veteran's depression, M. Barone reported that "it is 
difficult for him to perform the daily process of patients 
because the medications taken have side effects that often 
cause drowsiness at work, sometimes he accidentally falls 
asleep, also vet does miss work because of depression and has 
multiple appointments throughout the year."

In a June 2006 letter, the veteran stated that he had 
depression every day, which made it difficult to perform his 
daily duties.  He also noted problems with co-workers and his 
supervisor at work, and that he fell asleep at work.  The 
veteran further reported that he experienced irritability and 
periods of violence, and that he had attended anger 
management classes.  The veteran stated that he did not 
socialize, isolated himself when he returned home from work, 
and noted monthly contact with his daughter when she buys his 
groceries.  He also indicated that he had difficulty with 
stress.

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 30 percent.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter, 8 Vet. App. at 242.  The 
veteran's GAF score of 65 reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships, and the 58 and 60 
scores reflect moderate symptoms or some moderate difficulty 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.  However, although important in evaluating mental 
disorders, the Board must consider all of the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.

The veteran reported depression, anxiety, social isolation, 
sleep disturbance, lack of energy, and lack of interest or 
motivation.  The medical evidence showed the veteran was 
fully oriented, had organized and goal-oriented thought flow, 
a depressed mood with a congruent affect, mild impairment of 
immediate memory, and normal speech.  The veteran maintains a 
full-time job, and has reported no problems with 
concentration while at work, although he did note that his 
medication has made him fall asleep at work.  In addition, he 
has regular social contact with his daughter and 
grandchildren, has friends, and attends church.  A 50 percent 
evaluation is not for assignment in this case.  The evidence 
of record does not demonstrate a flattened affect, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  In 
addition, the evidence does not show circumstantial, 
circumlocutory, or stereotyped speech, or difficulty 
establishing and maintaining effective work and social 
relationships.  While the veteran has shown some difficulty 
in social functioning, he has also demonstrated that he has 
some meaningful interpersonal relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9435.  Accordingly, a 50 percent 
evaluation is not warranted.

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's mood disorder, the evidence shows no distinct 
periods of time, since service connection became effective in 
August 2004, during which his mood disorder has varied to 
such an extent that a rating greater or less than 30 percent 
would be warranted.

ORDER

An initial evaluation in excess of 30 percent for mood 
disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


